Exhibit 10.6.3

THIRD AMENDMENT TO THE

PACIFIC CAPITAL BANCORP AMENDED AND RESTATED INCENTIVE AND

INVESTMENT AND SALARY SAVINGS PLAN

WHEREAS, Pacific Capital Bancorp (the “Employer”) adopted a restatement of the
Pacific Capital Bancorp Amended and Restated Incentive and Investment and Salary
Savings Plan (the “Plan”), effective as of January 1, 2009, and various
subsequent amendments, and;

WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1; and

WHEREAS, the Employer now desires to amend the Plan in connection with the
merger of the Pacific Capital Bancorp Employee Stock Ownership Plan and Trust
with the Plan to preserve protected benefits.

NOW, THEREFORE, the Employer hereby amends the Plan in the following respects,
effective as of August 26, 2010:

 

1. Items 4 and 5 are added to the Protected Benefits Addendum as follows:

 

  4. Accounts transferred from the Pacific Capital Bancorp Employee Stock
Ownership Plan and Trust are fully vested.

 

  5. Notwithstanding Section 15.7 of the Adoption Agreement, A Participant who
has reached Age 65 can withdraw all or a portion of his or her accounts
transferred from the Pacific Capital Bancorp Employee Stock Ownership Plan and
Trust.

 

2. In all other respects, the terms of this Plan are hereby ratified and
confirmed.

IN WITNESS WHEREOF, the Employer has caused this Third Amendment to be executed
in duplicate counterparts, each of which shall be considered as an original, as
of the date indicated below.

 

    PACIFIC CAPITAL BANCORP

/s/ Terri Ipsen

    By:  

/s/ Noma Bruton

Witness    

 

Title:

 

 

Chief Human Resources Officer

    Date:   9/30/2010